United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 January 6, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60956
                           Summary Calendar


SHEHLA SHEIKH,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72-450-369
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Petitioner Shehla Sheikh seeks review of an order from the

Board of Immigration Appeals ("BIA") denying a motion to

reconsider the denial of a motion to reopen deportation

proceedings.   Sheikh and her husband, Mirza A. Baig, remained in

the United States beyond their voluntary departure date, and the

BIA held that they were statutorily ineligible for an adjustment

of status and denied a motion to reopen.      Sheikh contends that

"exceptional circumstances" exist to excuse her failure to depart

under voluntary departure, thereby warranting the reopening of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60956
                                -2-

the proceedings.   She further argues that the BIA violated due

process by denying the motion to reopen before the Immigration

and Naturalization Service responded to a request for an

extension of the voluntary departure date.

     Sheikh's brief is nearly identical to the brief filed by

Baig in a separate petition for review, which we have already

denied.   Therefore, for substantially the same reasons previously

articulated in Baig's appeal, Sheikh's petition for review is

denied.   See Baig v. Ashcroft, No. 03-60592 (5th Cir. Aug. 25,

2004)(unpublished).

     PETITION DENIED.